Exhibit 10.3

AMENDMENT TO SECURED PROMISSORY NOTE AND

PAYOFF LETTER

This Amendment to Secured Promissory Note and Payoff Letter (the “Amendment and
Payoff Letter”) is entered into effective as of May 18, 2011 (the “Effective
Date”), by and between Luna Innovations Incorporated, a Delaware corporation and
Luna Technologies, Inc., a Delaware corporation (individually and collectively,
called the “Borrower”) and Hansen Medical, Inc., a Delaware corporation (the
“Lender”).

RECITALS

A. Borrower issued to Lender a Secured Promissory Note dated January 12, 2010 in
the principal amount of $5,000,000 (the “Note”). Borrower’s obligations under
the Note are secured by certain collateral described in the Security Agreement
(the “Security Agreement”) and Patent and Trademark Security Agreement (the “IP
Security Agreement”), each dated January 12, 2010. Capitalized terms not
otherwise defined herein shall have the meanings given in the Note, the Security
Agreement, or the IP Security Agreement, as applicable.

B. As of the date hereof, the outstanding principal balance on the Note is
$3,230,017.09, and the outstanding interest on the Note is $14,330.98.

C. Lender has agreed to a discount on the Note in the amount of $190,000 to be
applied against the outstanding principal balance and accrued interest.

D. Borrower desires to pre-pay the remaining amounts due under the Note, after
applying the foregoing discount.

E. Contemporaneously with this Amendment and Payoff Letter, Borrower and Lender
are entering into an Amendment No. 3 to Development and Supply Agreement (the
“Amendment”). The Amendment is contingent upon Borrower and Lender entering into
this Amendment and Payoff Letter and Borrower making the payments to Lender set
forth below.

In consideration for the foregoing and for the mutual promises set forth below,
Borrower and Lender agree as follows:

AGREEMENT

1. Within four business days of the Effective Date, Borrower shall pay to Lender
to the account specified on Exhibit A to the Note the amount of $3,054,348.07
(comprised of ((a) $3,230,017.09 (outstanding principal balance), plus
(b) 14,330.98, minus (c) $190,000.00 (the discount)), in immediately available
funds, in full satisfaction of Borrower’s Obligations under the Note (the “Final
Payment”).

2. Upon receipt of the Final Payment in accordance with the preceding paragraph,
(a) all amounts owing under the Note, Security Agreement and IP Security
Agreement shall have



--------------------------------------------------------------------------------

been paid in full, (b) Borrower shall have no further Obligations to Lender
under the Note and all obligations, liabilities, covenants and agreements of
Borrower, under or in connection with the Note, Security Agreement and IP
Security Agreement shall be terminated and canceled and are of no further force
and effect, (c) all of Lender’s security interest in, security titles to and
other liens on all real and personal assets and property of Borrower shall be
terminated automatically without any further action, (d) Borrower, and their
attorneys and agents, are authorized to (1) file UCC-3 Termination Statements
for each of the UCC-1 Financing Statements previously filed by Lender against
Borrower, (2) file releases of security interest in patents and trademarks
previously filed with the United States Patent and Trademark Office, and(3) take
such other action to release and terminate the security interests and liens in
favor of Lender, and (e) Lender shall promptly execute and deliver to each
Borrower such documents and instruments reasonably requested by such Borrower as
shall be necessary to evidence termination of all security interests given by
such Borrow to Lender under the Security Agreement or the IP Security Agreement.

3. This Amendment and Payoff Letter shall be governed by the laws of the State
of Delaware, without regard to conflicts of laws, or applicable federal laws as
to a particular subject where federal law governs.

4. This Amendment and Payoff Letter represents the entire agreement of the
parties with respect to the subject matter hereof, and mergers all prior
agreements, whether written or oral. This Amendment and Payoff Letter will
terminate and have no force or effect if the Final Payment is not received by
Lender on or before four business days of the Effective Date. This Amendment and
Payoff Letter may be executed in one or more counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment and
Payoff Letter, as of the date first above written.

 

Luna Innovations Incorporated By:  

/s/ My E. Chung

  Name: My E. Chung   Title: President and CEO

One Riverside Circle, Suite 400

Roanoke, VA 24016

Attn:  

 

Fax:  

 

email:  

 

Luna Technologies, Inc. By:  

/s/ Scott A. Graeff

  Name: Scott A. Graeff   Title: President

One Riverside Circle, Suite 400

Roanoke, VA 24016

Attn:  

 

Fax:  

 

email:  

 



--------------------------------------------------------------------------------

Hansen Medical, Inc. By:  

/s/ Bruce J. Barclay

  Name: Bruce J. Barclay   Title: President and CEO

800 East Middlefield Road

Mountain View, CA 94043

Attn:  

 

Fax:  

 

email:  

 